Case 20-12456-JTD   Doc 1108-3   Filed 02/11/21   Page 1 of 2




                     EXHIBIT 9
                                                             Case 20-12456-JTD                                         Doc 1108-3                          Filed 02/11/21                        Page 2 of 2




Ruby Tuesday
Restructuring Strategy
                                                                                                                                     [RT Asset Company
                                                                                                                                       Holdings LLC]



                                                                                                                                            [RT Asset
                                                                                                                                          Company, Inc.]




                                                                                                                                                                         RT Long             RT New
                                                                                      Ruby                 RT                                      RT New York                                                RT Denver
                                                                                                                          RT Restaurant              Franchise,           Island             England
                                                                                   Tuesday,           Distributing,                                                     Franchise,          Franchise,        Franchise,
                                                                                      LLC                 LLC             Services, LLC                 LLC                                                      L.P.
                                                                                                                          (Delaware) (5)                                   LLC                 LLC
                                                                                 (Delaware) (3)      (Tennessee) (4)                               (Delaware) (6)                                           (Delaware) (9)
                                                                                                                                                                      (Delaware) (7)      (Delaware) (8)




                                                                                                                                                            RT One
                                                                                                                            RT FL Gift                                             RT One                                               RT Florida
                                                                                                                                                           Percent
                                                          RTBD, LLC                                                                                                                Percent                                              Equity, LLC
                                                                                                                            Cards, Inc.                   Holdings II,
                                                          (Delaware)                                                                                                            Holdings, LLC                                         (Delaware) (14)
                                                                                                                             (Florida)                       LLC
                                                             (10)                                                              (11)                     (Delaware) (12)        (Delaware) (13)




  RT Kentucky                         RT Franchise         RT New            RT Finance,                                                                                               RT
                                      Acquisition,        Hampshire                                 RT Omaha              RT Minneapolis                 RT Las Vegas                                                RT Tampa                                RT South
   Restaurant                                                               LLC (Delaware)                                                        1%    Franchise, LLC    99% 99% Indianapolis       1%                              99%            99%
                                          LLC             Restaurant                              Holdings, LLC           Holdings, LLC                                                                         1% Franchise, L.P.                            Florida       1%
  Holdings, LLC             1%                                                   (18)                                                                                            Franchise, LLC
                                                         Holdings, LLC                            (Delaware) (19)         (Delaware) (20)               (Delaware) (21)                                                                                   Franchise, L.P.
 (Delaware) (15)                     (Delaware) (16)                                                                                                                             (Delaware) (22)                   (Delaware) (23)
                                                        (Delaware) (17)                                                                                                                                                                                   (Delaware) (24)


              99%                                                                99%                 50%                     50%
                                                                                                                                                                          1%           RT St. Louis                                                       RT West Palm
                                                                                                                                                        RT Michiana                                  50%       1%      RT Orlando    99%            99%
                                                                                                                                                 99%                                    Franchise,                                                            Beach         1%
                                       RT Detroit        RT Michigan        RT Southwest            RT Omaha              RT Minneapolis                Franchise, LLC                                               Franchise, L.P.
                                                                                                                                                                               50%         LLC                                                            Franchise, L.P.
              RTTA, LP              Franchise, LLC     Franchise, LLC         Franchise,            Franchise,            Franchise, LLC                  (Delaware)                                                 (Delaware) (33)
                                                                                                       LLC                                                   (31)                    (Delaware) (32)                                                      (Delaware) (34)
             (Texas) (25)           (Delaware) (26)    (Delaware) (27)           LLC                                      (Delaware) (30)
                                                                            (Delaware) (28)       (Delaware) (29)

                                                                                  1%                                                                      RT KCMO                      RT Western
                                                                                                     50%                     50%                                          50% 50%
                                                                                                                                                  50%     Franchise,                    Missouri     50%
                               RTTT,                                                                                                                         LLC                     Franchise, LLC
                                LLC                                                                                                                     (Delaware) (36)              (Delaware) (37)
                              (Texas)                                                                                                                                                                                                         *RT             *Ruby       *Ruby Tuesday
                                (35)                                                                                                                                                                                                       Jonesboro        Tuesday of
                                                                                                                                                                                                                                              Club                        of Russellville,
                                                                                                                                                                                                                                                            Bryant, Inc.       Inc.
                                                                                                                                                                                                                                           (Arkansas)
                                                                                                                                                                                                                                              (49)        (Arkansas) (50) (Arkansas) (51)
                             RTT Texas,
                                                               *Ruby Tuesday       RT of Carrol          RT of         Ruby Tuesday       Ruby Tuesday Ruby Tuesday Ruby Tuesday Ruby Tuesday Ruby Tuesday
                            Inc. (Texas)           *RT of                                                                                                  of Frederick, of Linthicum,      of Marley      of Pocomoke
                                                                 of Salisbury,                         Maryland,         of Allegany       of Columbia,                                                                                     *NOTE: Not owned by RT Western Missouri
                                               Fruitland, Inc.                     County, LLC                                                                  Inc.                       Station, Inc.     City, Inc.
                                (38)                                                                      LLC           County, Inc.            Inc.                           Inc.
                                               (Maryland) (39)       Inc.           (Maryland)                                                                                                                                               Franchise, LLC, but RT Western Missouri
                                                                (Maryland) (40)        (41)          (Maryland) (42)   (Maryland) (43)    (Maryland) (44) (Maryland) (45) (Maryland) (46) (Maryland) (47) (Maryland) (48)                      Franchise, LLC is delegate member.


                                                 *NOTE: Not owned by RTIH,
                                                 but RTI is holder of executed
                                                       voting proxies.
